Title: From Thomas Jefferson to the Commissioners of the Treasury, 12 August 1786
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Aug. 12. 1786.

Your favor of May 9. came to hand on the 25th. of June. I immediately communicated to the foreign officers the inability of the treasury at that moment to provide paiment of the interest due them, with assurances of your attention to them in the first possible moment. I communicated to Commodore Jones also your order for the balance in his hands. As he was entitled to a part of the money he had received, and it was reasonable to suppose he must have been living here on that resource, so that he could not be expected to pay the whole sum received, I desired him to state his account against that fund as he thought just himself, to pay me the balance on account, reserving to you a full right to discuss the propriety of his charges, and to allow or disallow them as you pleased, so that nothing that passed between us, should either strengthen or weaken his claims. He accordingly rendered me the account which I now inclose, balance 112,172.₶2.4. He desired me at the same time to forward to you the papers No. 1.-12, which will shew the objections and difficulties he had to encounter, and which could have been obviated by no body else. There certainly was no other person whose knowledge of the transactions so well qualified them to negotiate this business, and I do suppose that this fund would have lost some of it’s capital articles in any other hands. This circumstance, with the real value of this officer, will I doubt not, have their just influence in settling his claims. There is no doubt but that he has actually expended the money charged to have been expended. Without this supply Mr. Grand would have been in advance for the U.S. according to a rough estimate which I make 42,281.₶16, besides 24,437.₶11 which, on the failure of the federal funds here, and on being apprised of Mr. Grand’s advances, I had ventured to order him to take, from a sum of money lodged in his hands for the state of Virginia for the purchase of arms. This liberty was taken in order that he might honour the draughts of Mr. Carmichael and Mr. Dumas, pay certain foreign officers who had not yet been paid pari passu with their brother officers, and answer my demands also. These two sums, amounting to 66,719.₶7 were first to be replaced and left a balance of 45,452.₶15.8. Tho’ you had proposed to leave this in my hands for the calls of the diplomatic establishments in Europe, I ventured to have it paid with the residue of the mass into Mr. Grands hands, to avoid giving him umbrage and lessening his dispositions to advance hereafter, and also because it would have been very insecure in my house which stands on the outline of the city, separated from all others by a considerable interval, and therefore exposed to robbery. The insurance in this situation would have been worth much more than Mr. Grand’s commission on it. From this detail you will perceive that there remains in hand about enough to answer the demands of the diplomatic establishment in France, Spain, England, and Holland for a quarter of a year from this date, which I have instructed Mr. Grand to apply solely to that purpose.
Commodore Jones will set out shortly for Copenhagen to settle the demand against that court, which done, he will return to America to close the matters which have been confided to him.
I have the honor to be with sentiments of the highest esteem and respect, Gentlemen, Your most obedient & most humble servt.,

Th: Jefferson

